IN THE SUPREME COURT OF THE STATE OF DELAWARE

  WILLIAM FLETCHER,                      §
                                         §
        Defendant Below,                 §   No. 410, 2019
        Appellant,                       §
                                         §
        v.                               §   Court Below–Superior Court
                                         §   of the State of Delaware
  STATE OF DELAWARE,                     §
                                         §   Cr. ID Nos. 1605023709 (N)
        Plaintiff Below,                 §               1610006481 (N)
        Appellee.                        §
                                         §

                           Submitted: December 2, 2019
                           Decided:   February 10, 2020

Before SEITZ, Chief Justice; VAUGHN, and TRAYNOR, Justices.

                                     ORDER

      After careful consideration of the appellant’s opening brief, the State’s motion

to affirm, and the record on appeal, the Court concludes that the judgment of the

Superior Court should be affirmed on the basis of and for the reasons assigned by

the Superior Court in its September 16, 2019 order. The appellant’s sentence is

consistent with the parties’ negotiated plea agreement. The Superior Court did not

abuse its discretion in denying the appellant’s untimely and repetitive motion for

sentence modification.
     NOW, THEREFORE, IT IS ORDERED that the judgment of the Superior

Court is AFFIRMED.

                                    BY THE COURT:

                                    /s/ Collins J. Seitz, Jr.
                                         Chief Justice